                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ANDRE W. WILLIAMS, SR.,                           §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §    Civil Action No. 3:16-CV-2943-L
                                                  §
WASTE MANAGEMENT, INC.;                           §
LOUIS RAMIREZ; LANCE BUTLER;                      §
and MARK JOHNSON,                                 §
                                                  §
                 Defendants.                      §

                                              ORDER

       On May 31, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 113) was entered, recommending that the court overrule

Plaintiff’s objections (Doc. 99) to Defendants’ Request for Bill of Costs. Plaintiff filed objections

to the Report on June 14, 2019 (Docs. 114, 114-1), asserting once again that his financial condition

has deteriorated since filing this lawsuit and contending that Defendants engaged in misconduct by,

among other things, expediting the preparation of the deposition transcripts and, thereby,

unnecessarily increasing the costs of the depositions, which according to the Report, constitute 70

percent of the costs sought by Defendants. The Report also indicates that two of the three depositions

at issue were noticed by Plaintiff. Plaintiff also takes issue with prior determinations by the

magistrate judge and this court, which the court declines to consider in ruling on his objections to

the Bill of Costs, as an objection to the Bill of Costs is not the appropriate vehicle for relitigating

prior rulings that are now the subject of Plaintiff’s appeal that was filed on May 9, 2019, with the

Court of Appeals for the Fifth Circuit.


Order – Page 1
       After considering the Bill of Costs, Plaintiff’s objections to the Bill of Costs, file, record in

this case, Report, and Plaintiff’s objections to the Report, and having conducted a de novo review

of that portion of the Report to which objection was made, the court determines that the findings and

conclusions of the magistrate judge are correct, and accepts them as those of the court. Accordingly,

the court overrules Plaintiff’s objections (Doc. 99) to Defendants’ Bill of Costs, and costs in the

amount of $10,303.51 are hereby taxed against Plaintiff Andre W. Williams, Sr.

       It is so ordered this 18th day of July, 2019.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
